LOGO [g49672g38b04.jpg]

Exhibit 10.41

December 10, 2008

Dear Doug:

It is my pleasure to extend you an offer of employment with Palm, Inc. (“Palm”)
to be located in Sunnyvale, California as Senior Vice President and Chief
Financial Officer reporting directly to me.

Remuneration

Your annual salary will be $400,000.00 less standard deductions and will be paid
semi-monthly. In addition, you will also be eligible to participate in the Palm
discretionary cash bonus plan. Currently, the bonus plan offers you the
opportunity to earn a target bonus amount of 50% of base salary; actual payouts
are based on various factors, including company and individual performance, and
are paid semi-annually.

Stock Options

Subject to approval by Palm’s board of directors or its designee, you will be
eligible to receive a stock option grant of 350,000 Palm shares subject to the
terms and conditions of the 1999 Palm Stock Plan. The option shares are priced
at the closing stock price on the 6th day of the month (the “grant date”,
regardless of whether a trading day) following the month (extending from the 2nd
day of a calendar month through the 1st day of the next calendar month) that
includes your effective hire date, or if the stock market is closed on that
date, the closing stock price on the last trading day prior to that date. For
example, if your effective hire date is between October 2nd and November 1st,
your grant date will be November 6 and the option shares will be priced as of
the close of trading on November 6; if November 6 is a Saturday, Sunday or
holiday, then the option shares will be priced as of the close of trading on the
last trading day prior to November 6, but your grant date will remain
November 6. The option will vest over four years: 25% of the stock subject to
the grant will vest on the one-year anniversary date of your grant date and the
remaining stock subject to the grant will vest on a monthly basis thereafter.

Benefits

Palm offers a competitive complement of benefits, which currently includes 15
days of vacation beginning in your first year of service and 11 holidays, and an
Employee Stock Purchase Program (ESPP).



--------------------------------------------------------------------------------

This offer of employment and your continued employment with Palm are expressly
contingent upon Palm receiving the following:

 

•  

Acceptable results from a background investigation. Any falsification of
employment history or educational background will result in withdrawal of the
offer and/or termination of employment.

 

•  

Signed copies of the Palm (i) Employee Agreement, (ii) Confidentiality
Guidelines, and (iii) Code of Conduct, stating, among other things, that you
will keep confidential company information throughout and beyond your employment
with Palm.

 

•  

Satisfactory proof of identification and work authorization as required by the
Immigration Reform and Control Act of 1990.

 

•  

Satisfactory references.

If your position requires exposure or access to export controlled or classified
data, this offer is also contingent upon successful acquisition of any necessary
licenses or security clearances. If a license is granted, then you must agree to
abide by all conditions of any restrictions or riders to the license approval.

The terms and conditions of your proposed employment with Palm as stated in this
letter supersede any previous representations concerning conditions of
employment. While we are confident that we will have a mutually beneficial
employment relationship, employment with Palm is voluntary and at-will. This
means you are free to resign at any time. Similarly, Palm is free to terminate
your employment, with or without cause or notice, at any time. Exceptions to
this employment-at-will policy may be made only by a written agreement signed by
a Palm officer.

This offer of employment is open for a period of 5 working days from the date of
this letter. Please confirm your acceptance within this time period by signing
below, proposing a start date and returning the signed offer letter along with
signed agreements to Palm’s HR Staffing department.

Let me close by reaffirming our belief that the skills and background you bring
to Palm will be instrumental to the future success of the Company. Palm believes
that the single most important factor in our success has been our people. I look
forward to working with you very soon.

Sincerely,

/s/ Edward T. Colligan

Edward T. Colligan

President & CEO

Palm, Inc.

 

 

I accept the offer of employment at Palm, Inc. based on the terms described in
this offer letter.

 

/s/ Douglas Jefferies     December 10, 2008 Douglas Jeffries     Date

I propose a start date of Monday, December 29, 2008.